Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations, a computer-implemented data processing method for electronically providing training partner coaching assessment related to an executive functions development training activity, the method comprising: providing, by one or more computer processors on a video display unit, a first graphical user interface for performing a partner coaching training activity; presenting, by one or more computer processors on the first graphical user interface, preliminary training content to a user before execution of the partner coaching training activity; selecting, by one or more computer processors, a first virtual training partner from a plurality of virtual training partners, wherein each virtual training partner of the plurality of virtual training partners is associated with one or more respective behaviors; determining, by one or more computer processors, the one or more respective behaviors associated with the first virtual training partner; generating, by one or more computer processors, scenario content based at least in part on the first virtual training partner and the one or more respective behaviors associated with the first virtual training partner; and executing the partner coaching training activity by: presenting, by one or more computer processors on the first graphical user interface, the scenario content to the user; prompting, by one or more computer processors, the user to provide training partner responses, actions, or coaching feedback; receiving, by one or more computer processors via the first graphical user interface, the training partner responses, actions, or coaching feedback from the user; assessing, by one or more computer processors, the training partner responses, actions, or coaching feedback; generating, by one or more computer 
The closest prior art presented in the prosecution of the application is Devereux (US 2012/0028230 A1). Devereux appears to disclose providing a system for assessment that is aided by a coach but failed to disclose a computer-implemented data processing method for electronically providing training partner coaching assessment related to an executive functions development training activity, the method comprising: providing, by one or more computer processors on a video display unit, a first graphical user interface for performing a partner coaching training activity; presenting, by one or more computer processors on the first graphical user interface, preliminary training content to a user before execution of the partner coaching training activity; selecting, by one or more computer processors, a first virtual training partner from a plurality of virtual training partners, wherein each virtual training partner of the plurality of virtual training partners is associated with one or more respective behaviors; determining, by one or more computer processors, the one or more respective behaviors associated with the first virtual training partner; generating, by one or more computer processors, scenario content based at least in part on the first virtual training partner and the one or more respective behaviors associated with the first virtual training partner; and executing the partner coaching training activity by: presenting, by one or more computer processors on the first graphical user interface, the scenario content to the user; prompting, by one or more computer processors, the user to provide training partner responses, actions, or coaching feedback; receiving, by one or more computer processors via the first graphical user interface, the training partner responses, actions, or coaching feedback from the user; assessing, by one or more computer processors, the training partner responses, actions, or coaching feedback; generating, by one or more computer processors, assessment information based at least in part on the assessment of the training partner responses, actions, or 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/Seng H Lim/Primary Examiner, Art Unit 3715